Title: To Benjamin Franklin from Vicq d’Azyr, 7 September 1780
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur.Ce 7 7bre. 1780.
La société Royale de Médecine Connaissant les talens et Les Lumieres des différens Médecins Résidens dans l’Etendue de Votre Pays, s’est fait un devoir de leur Conférer Le titre de Correspondans; Elle a Crû que Ce témoignage du juste hommage qu’elle Rend à leur Capacité, leur deviendrait plus précieux en passant par Vos mains et elle Vous prie instamment de leur faire parvenir les paquets Cyjoints qui renferment le diplome qui Constate leur nommination.
J’ai L’honneur d’etre avec Respect Monsieur, Votre très humble et très obeissant serviteur
Vicq DAZYR

La société a aussi L’honneur de Vous adresser quelques programes des prix qu’elle a proposes dans sa dre [dernière] seance publique.
[In Vicq d’Azyr’s hand:] M. Franklin.

 
Notation: Vicq d’Azir le 7. 7bre. 1780.
